The opinion of the Court of Civil Appeals in this case is reported in 105 S.W.2d 731. *Page 361 
1 The application for writ of error is dismissed for want of jurisdiction, because it does not comply with subdivision (d) of Rule No. 1 of the rules governing procedure in the Supreme Court, effective January 1, 1931 (121 Tex. 745), which requires the application to show that a motion for rehearing was filed in the Court of Civil Appeals presenting the complaints upon which the writ is asked. The Supreme Court has no jurisdiction to consider applications for writs of error not complying with the rule. Leonard Bros. v. Newton, 129 Tex. 1,101 S.W.2d 223; Knodel v. Equitable Life Ins. Co., (Tex. Com. App.) 221 S.W. 941; Employers' Cas. Co. v. Roland, (Tex. Com. App.) 1 S.W.2d 568; Blackmon v. Train, (Tex. Com. App.)12 S.W.2d 967.
Opinion delivered July 14, 1937.
 ON MOTION FOR REHEARING AND TO AMEND APPLICATION.